
	

113 SRES 440 ATS: Recognizing the contributions of teachers to the civic, cultural, and economic well-being of the United States.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 440
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2014
			Mr. Begich (for himself, Mr. Pryor, Mr. Johnson of South Dakota, Ms. Stabenow, Mr. Warner, Mrs. Murray, Mr. Coons, Ms. Landrieu, Mr. Brown, and Mr. Cardin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the contributions of teachers to the civic, cultural, and economic well-being of the
			 United States.
	
	
		Whereas education and knowledge are the foundation of the current and future strength of the United
			 States;Whereas teachers and other educators deserve the respect of their students and communities for
			 their selfless dedication to community service and the future of the
			 children of the United States;Whereas the purpose of National Teacher Day, which will be observed on May 6, 2014, is
			 to raise public awareness of the unquantifiable contributions teachers
			 make to society and to promote greater respect and understanding for the
			 teaching profession; andWhereas students, schools, communities, and a number of organizations representing educators are
			 hosting teacher appreciation events in recognition of National Teacher
			 Day: Now, therefore, be it
		
	
		That the Senate—(1)recognizes the contributions of teachers and other educators to the civic, cultural, and economic
			 well-being of the United States; and(2)expresses gratitude for the work done by teachers and educators and encourages students, parents,
			 school administrators, and public officials to participate in teacher
			 appreciation events on National Teacher Day.
			
